DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 13 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, “340 stainless steel” lacks correspondence with the written description, which refers to 304 stainless steel in par.[0041], and therefore is indefinite. For purposes of examination, the recitation will be understood as referring to 304 stainless steel described in the specification. 
In claim 13, recitation “wherein the cold plate has sufficient stiffness and strength to maintain the positions and orientations of the plurality of armature windings, the one or more field windings, and the plurality of ferromagnetic cores, when the moving member is propelled by magnetic force generated by the plurality of armature windings and the one or more field windings” is vague and indefinite in scope because it is unclear what specific structure provide the properties of “sufficient stiffness and strength to maintain the positions and orientations of the plurality of armature windings…”, etc.  Put another way, it is unclear if the functional limitations relate to inherent features or add limitations, and therefore it is unclear how the recitation further limits.  Similarly, in claim 19, “wherein the cold plate maintains the positions and orientations of the plurality of armature windings, the one or more field windings, and the plurality of ferromagnetic cores under force” is vague and indefinite in scope as it is not clear what “force” is referent.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 13-16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marten (US 3,884,154) in view of Chitayat (US 4,839,545).
Marten generally teaches the invention of a machine (linear motor) 1 having a moving member (moving body) 2, the moving member comprising: 
a plate (moving body) 2,
a plurality of armature (three-phase) windings 5, fixed to the plate; 
one or more field (exciter) windings 7, fixed to the plate; and 
a plurality of ferromagnetic cores (ferromagnetic winding carriers) 4 fixed to the plate, each ferromagnetic core positioned within a loop of at least one of the plurality of armature windings 5 (c.3:31-56; Figs.1-2).  
			
    PNG
    media_image1.png
    613
    454
    media_image1.png
    Greyscale

	Marten’s plate (body) 2 is not a “cold plate having one or more cooling channels formed within the cold plate.” 
	But, Chitayat teaches a linear motor comprising a wound armature 14 fixed to a cold plate 22 comprising one or more cooling (serpentine) channels 30 formed within the cold plate (c.3:20-45; Figs.1-4). Due to its good thermal contact with wound armature 14, flowing coolant in cold plate 22 is capable of removing a substantial amount of heat from wound armature 14 and thus permits higher currents to be applied for longer times to windings 20 (c.3:34-39).


    PNG
    media_image2.png
    388
    571
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    447
    409
    media_image3.png
    Greyscale

Thus, it would have been obvious before the effective filing date to configure Marten’s plate as a cold plate having one or more cooling channels formed within the cold plate since Chitayat teaches this would have removed a substantial amount of heat from wound armature and thus permitted higher currents to be applied for longer times to the windings.
Regarding claim 2, the combination teaches the one or more field windings is fixed to the cold plate at an outer perimeter of the cold plate (note field winding 7 at an outer perimeter of  plate 2 in Marten, Fig.1).  
Regarding claim 13, the combination teaches the claimed cold plate structure and thus inherently has “sufficient stiffness and strength to maintain the positions and orientations of the plurality of armature windings, the one or more field windings, and the plurality of ferromagnetic cores, when the moving member is propelled by magnetic force generated by the plurality of armature windings and the one or more field windings” [sic].
 Regarding claim 14, in the combination, no additional structural members, other than the cold plate, are connected between the plurality of armature windings, the plurality of ferromagnetic cores, and the one or more field windings.  

Regarding claim 15, Marten teaches an article of manufacture having a moving member (moving body) 2, the moving member comprising: 
a plate (body) 2, 
a plurality of armature (three-phase) windings 5, fixed to the plate; 
one or more field (exciter) windings 7, fixed to the plate; and 
a plurality of ferromagnetic cores (ferromagnetic winding carriers) 4 fixed to the plate 2, each ferromagnetic core positioned within a loop of at least one of the plurality of armature windings 5 (c.3:31-56; Figs.1-2).
Marten’s plate (body) 2 is not a “cold plate having one or more cooling channels formed within the cold plate.”  
But, Chitayat teaches a linear motor comprising a wound armature 14 fixed to a cold plate 22 comprising one or more cooling (serpentine) channels 30 formed within the cold plate (c.3:20-45; Figs.1-4). Due to its good thermal contact with wound armature 14, flowing coolant in cold plate 22 is capable of removing a substantial amount of heat from wound armature 14 and thus permits higher currents to be applied for longer times to windings 20 (c.3:34-39).  
Thus, it would have been obvious before the effective filing date to configure Marten’s plate as a cold plate having one or more cooling channels formed within the cold plate since Chitayat teaches this would have removed a substantial amount of heat from wound armature and thus permitted higher currents to be applied for longer times to the windings.
Regarding claim 16, the combination teaches the one or more field windings is fixed to the cold plate at an outer perimeter of the cold plate (note field winding 7 at an outer perimeter of  plate 2 in Marten, Fig.1).  
Regarding claim 19, as best understood, the combination teaches the claimed cold plate structure and thus inherently “maintains the positions and orientations of the plurality of armature windings, the one or more field windings, and the plurality of ferromagnetic cores under force” [sic].
Claims 1-4 & 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Habock et al. (US 3,919,607) in view of Trolliet et al. (DE 102016122612).
Habock generally teaches the invention of a machine (homopolar synchronous linear motor) 2 having a moving member (vehicle), the moving member comprising: 
a plate (pole piece) 7,
a plurality of armature (ac field) windings 5, fixed to the plate; 
one or more field (excitation) windings 4, fixed to the plate; and 
a plurality of ferromagnetic cores (not numbered, individual poles of pole piece 7, between slots) fixed to the plate, each ferromagnetic core positioned within a loop of at least one of the plurality of armature windings 5 (c.4:8-35; c.5:56-c.6:25; Figs.1-2).  

    PNG
    media_image4.png
    615
    558
    media_image4.png
    Greyscale

Habock’s plate (pole piece) 7 is not a “cold plate having one or more cooling channels formed within the cold plate.” 
But, Trolliet teaches a cold plate (heat sink) 3 for a linear motor having one or more cooling channels 7 (Figs.1-2).  The cold plate is attached to a laminated core 2 and provides good cooling yet is inexpensive to produce (abstract; ¶[0003]).
 
    PNG
    media_image5.png
    396
    577
    media_image5.png
    Greyscale

 Thus, it would have been obvious before the effective filing date to configure Habock’s plate as a cold plate having one or more cooling channels formed within the cold plate since Trolliet teaches this would have provided the linear motor with good cooling and would have been inexpensive to produce.
Regarding claim 2, the combination teaches the one or more field windings is fixed to the cold plate at an outer perimeter of the cold plate (note field winding 4 at outer perimeter of plate 7 in Habock, Fig.2).  
Regarding claim 3, in the combination the plurality of armature windings and the plurality of ferromagnetic cores are fixed to the cold plate within the outer perimeter of the cold plate, within boundary formed by the one or more field windings (note armature windings 5 within boundary formed by field winding 4 in Habock, Fig.2).  
Regarding claim 4, in Trolliet the cold plate is formed from a top plate 10 and a base plate 3, the one or more cooling channels being formed in the base plate 3 (Figs.2-3).
Regarding claim 11, the combination teaches a cooling ribbon having a cooling channel for circulating coolant, along a length of the field winding (note cooling channel 7 at periphery of Trolliet’s cold plate, Figs.1-2, which would extend along a length of Habock’s field winding 4 wrapped around plate 7).
Regarding claim 12, the combination teaches the plurality of armature coils and the one or more field windings each have at least one flat section that is in contact with the cold plate (Habock, Fig.2).
Regarding claim 13, the combination teaches the claimed cold plate structure and thus inherently has “sufficient stiffness and strength to maintain the positions and orientations of the plurality of armature windings, the one or more field windings, and the plurality of ferromagnetic cores, when the moving member is propelled by magnetic force generated by the plurality of armature windings and the one or more field windings” [sic].
 Regarding claim 14, in the combination, no additional structural members, other than the cold plate, are connected between the plurality of armature windings, the plurality of ferromagnetic cores, and the one or more field windings.  
Regarding claim 15, Habock teaches an article of manufacture having a moving member (vehicle), the moving member comprising: 
a plate (pole piece) 7;
a plurality of armature (ac field) windings 5, fixed to the plate; 
one or more field (excitation) windings 4, fixed to the plate; and 
a plurality of ferromagnetic cores (not numbered, individual poles of pole piece 7, between slots) fixed to the plate, each ferromagnetic core positioned within a loop of at least one of the plurality of armature windings 5 (c.4:8-35; c.5:56-c.6:25; Figs.1-2).  
Habock’s plate (pole piece) 7 is not a “cold plate having one or more cooling channels formed within the cold plate.”  
But, Trolliet teaches a cold plate (heat sink) 3 for a linear motor having one or more cooling channels 7 (Figs.1-2).  The cold plate is attached to a laminated core 2 and provides good cooling yet is inexpensive to produce (abstract; ¶[0003]).
Thus, it would have been obvious before the effective filing date to configure Habock’s plate as a cold plate having one or more cooling channels formed within the cold plate since Trolliet teaches this would have provided the linear motor with good cooling and would have been inexpensive to produce.
Regarding claim 16, the combination teaches the one or more field windings is fixed to the cold plate at an outer perimeter of the cold plate (note field winding 4 at outer perimeter of plate 7 in Habock, Fig.2).  
Regarding claim 17, the combination teaches the plurality of armature windings and the plurality of ferromagnetic cores are within the outer perimeter of the plate, within boundary formed by the one or more field windings (note armature windings 5 within boundary formed by field winding 4 in Habock, Fig.2).  
Regarding claim 18, Trolliet’s cold plate is formed from a top plate (cover) 10 and a base plate (heat sink) 3, the one or more cooling channels 7 being formed in the base plate (Figs.2-3).
Regarding claim 19, as best understood, the combination teaches the claimed cold plate structure and thus inherently “maintains the positions and orientations of the plurality of armature windings, the one or more field windings, and the plurality of ferromagnetic cores under force” [sic].
Claims 4-5 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marten & Chitayat as applied to claims 1 & 15, further in view of Hanamachi (US 10,279,441).
	Marten & Chitayat do not teach the cold plate is formed from a top plate and a base plate, the one or more cooling channels being formed in the base plate (claims 4 & 18) or includes one or more of the following: aluminum, magnesium, stainless steel, titanium (claim 5).
	But, Hanamachi teaches a cold plate 100 comprising a top (cover) plate 103 and a base plate 101, the one or more cooling channels 102 being formed in the base plate 101 (Figs.1A-1B), to thereby shorten the time required for manufacture and suppress the leakage from or contamination to the passage (c.1:63-c.2:2; c.3:20-31).  The body 101 and cover plate 103 are formed of bulk metal or alloy such as aluminium, titanium, stainless steel, copper or alloys thereof to provide corrosion resistance, excellent thermal conductivity and strength (c.5:36-58).
	Thus, it would have been obvious before the effective filing date to form the cold plate of Marten & Chitayat from a top plate and a base plate, the one or more cooling channels being formed in the base plate or one or more of the following: aluminum, magnesium, stainless steel, titanium since Hanamachi teaches this would have shortened the time required for manufacture and suppressed the leakage from or contamination to the passage and provided corrosion resistance, excellent thermal conductivity and strength, respectively.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marten & Chitayat or Habock & Trolliet as applied to claim 1, further in view of common knowledge. 
As best understood, neither combination of Marten & Chitayat or Habock & Goncalves teach the cold plate is “formed from [304] stainless steel”.1 
But, 304 stainless steel is the most widely used stainless steel and had good resistance to atmospheric corrosion and oxidation (SS 304 Stainless Steel Properties, Tensile Yield Strength, Magnetic (theworldmaterial.com).
	Thus, it would have been obvious before the effective filing date to further use 304 stainless steel as the material for the cold plate of Marten & Chitayat or Habock & Trolliet since this material is widely used and known for its good resistance to atmospheric corrosion and oxidation.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marten in view of Schwarzler (US 3,842,727) and Chitayat.
Marten generally teaches the invention of a system (linear motor) comprising:
a stator (roadbed supports) 16 having a plurality of channel segments (ferromagnetic returns) 8 that include ferromagnetic material (i.e., iron; c.3:65); 
a mover having a plate (moving body) 2;  
a plurality of armature windings (three-phase) windings 5, fixed to the plate; 
one or more field (exciter) windings 7, fixed to the plate; and 
a plurality of ferromagnetic cores (ferromagnetic winding carriers) 4 fixed to the plate, each ferromagnetic core positioned within a loop of at least one of the plurality of armature windings 5 (c.3:31-56; Figs.1-2), wherein the plate 2 maintains the positions and orientations of the plurality of armature windings 5, the one or more field windings 7, and the plurality of ferromagnetic cores 4, when the mover 2 is propelled through the channel segments by magnetic force generated by the armature windings and the one or more field windings (i.e., the ferromagnetic return co-acts with the ferromagnetic winding assembly for developing a propulsion force for moving the body; c.2:20-27; Figs.1-3).
	Marten’s channel segments 8 are not “c-channels” (i.e., they do not have a ‘C’ shape cross-section) and Marten’s plate (body) 2 is not a “cold plate having one or more cooling channels formed within the cold plate.” 
But, regarding the first difference, Schwarzler teaches an electromagnetic suspension and guide system for a magnetically-supported vehicle comprising a mover (vehicle body) 1 with rows 3 of electromagnets 4 that cooperate with a plurality of c-channel segments (recumbent U-shaped reaction rails) 6 of ferromagnetic material (e.g., iron) defining a roadbed (c.5:24-46; c.6:47-52; Fig.1). Thus, when the vehicle is traveling along a portion of the track network formed as the channel, each electromagnetic row 3 cooperates with a rail 6 flanking it. The electromagnetic field between each magnet core and the armature is effective across a pair of gaps to balance the weight of the vehicle and the load and thereby supports the vehicle out of contact with the beams 7 which are overhung by the sides of the vehicle (c.5:47-55).
It would have been obvious before the effective filing date to modify the cross-section of Marten’s channel segments into a ‘C’ shape since Schwarzler teaches this would have provided an electromagnetic field effective across a pair of gaps to balance the weight of the vehicle and the load and thereby supports the vehicle out of contact with the channels.  
Regarding the second difference, Chitayat teaches a linear motor comprising a wound armature 14 fixed to a cold plate 22 comprising one or more cooling (serpentine) channels 30 formed within the cold plate (c.3:20-45; Figs.1-4). Due to its good thermal contact with wound armature 14, flowing coolant in cold plate 22 is capable of removing a substantial amount of heat from wound armature 14 and thus permits higher currents to be applied for longer times to windings 20 (c.3:34-39).
Thus, it would have been obvious before the effective filing date to configure the plate of Marten and Schwarzler as a cold plate having one or more cooling channels formed within the cold plate since Chitayat teaches this would have removed a substantial amount of heat from wound armature and thus permitted higher currents to be applied for longer times to the windings.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not further teach the claimed machine “wherein each of the plurality of ferromagnetic cores is positioned in a respective slot formed through the cold plate” (claim 7). Claims 8-10 depend therefrom. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As noted in the 35 USC 112(b) rejection, claim 6 is understood to refer to 304 stainless steel, per the teaching in the specification ¶[0041].